Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-674

IN RE MICHAEL D. EPHRAIM,
                                                    DDN2020-D227
An Inactive Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 433642

BEFORE: Deahl and AliKhan, Associate Judges, and Washington, Senior Judge.

                                 ORDER
                          (FILED— November 10, 2022)

       On consideration of the certified order from the Commonwealth of Virginia
suspending respondent from the practice of law for 90 days with terms by consent;
this court’s September 2, 2022, order suspending respondent pending final
disposition of this proceeding and directing him to show cause why reciprocal
discipline should not be imposed; respondent’s D.C. Bar R. XI, § 14(g) affidavit
filed on September 28, 2022; and the statement of Disciplinary Counsel; and it
appearing that respondent has not filed a response, it is

       ORDERED that Michael D. Ephraim is hereby suspended from the practice
of law in the District of Columbia, nunc pro tunc to September 28, 2022, for a period
of 90 days subject to the probationary terms in Virginia. See In re Sibley, 990 A.2d
483, 487-88 (D.C. 2010) (explaining that there is a rebuttable presumption in favor
of imposition of identical discipline and exceptions to this presumption should be
rare); In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (explaining that a rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate).

                                  PER CURIAM